MacLEAN, J. (dissenting).
The plaintiff, operating a terminal railway for the delivery of freight from the south and west at tide water, particularly of coal in cars at its piers at St. George, S. I., provided by a rule, recognized by the Interstate Commerce Commission, that beyond 12 free days, corresponding to maritime lay days, demur-rage should be payable at $1 per day and car—seemingly compensation small enough for track room, maintenance, interest, and depreciation. It follows, almost upon the bare reminder that cars are designed and built and maintained to run upon rails for transportation of freight with dispatch under public franchises, that as the consignees of ships are held liable for delayed failure to provide lighters and other vehicles to take away cargoes, so the defendant, a merchant, had to furnish barges for reception of the coal he freighted or pay for the cars he used as movable storage warehouses for the coal .he prematurely brought from the mines in West Virginia. To have the defendant’s coal on hand to dump into his barges when he had them, thfe plaintiff kept 15 to 30 cars laden with the defendant’s coal at the. water front in the vicinity of the two coal piers. Others it kept in its freight yards at Cranford, from which -they were brought -upon notice by the defendant that he would have barges at the piers, a run of a couple of hours more or less. This was all familiarly and long known to the defendant, who now claims he should .not pay demurrage because in the posted rule St. George is -named as the place of arrival. .Textually that was true. Its literal truth was of no moment, as both parties knew and understood that notification of arrival signified .that the cars had reached the.practical.terminus of the freight*1037ing railroad' and' were within the handling of the terminal company for dumping the defendant’s coal at the piers whenever he had barges for it or for storing it when he was not ready till after lapse of delay date. Whether the place .of delivery was stated as St. George or Cranford made no difference to the parties herein, but naming Cranford might cause much confusion to shippers at a distance, who would be put upon inquiry as to how freight would be gotten therefrom to the piers at St. George. The defendant had the benefit of a bargain he made by acquiescence. He should not be let off by stickling on a word which had a meaning accepted by both parties.
The judgment appealed from should be affirmed.